Scott, Judge,
delivered the opinion of the court.
In August, 1851, the defendants in error commenced a suit by attachment against Thomas Crew, and on the same day the Phcenix Insurance company was summoned as garnishee in the cause. In February, 1852, judgment was taken against Crew on service by publication. In January of the same year, on interrogatories, the garnishee admitted an indebtedness to Crew in the sum of $500. On this answer, on the 22d March, 1852, a judgment was rendered against the garnishee, a judgment having been previously taken against Crew on the 20th March *49of tbe same year. About tbe first of March, 1852, tbe plaintiffs in error applied for leave to file an interplea in tbe cause, claiming tbe funds in tbe bands of tbe garnishee and supporting their claim by evidence. It should have been previously stated, that the process of attachment was made returnable to the September term of the Court of Common Pleas. By a rule of that court, all claimants of property attached are required to interplead therefor within the first six days of tbe term to which such attachment shall be returnable. The court below denied permission to the plaintiffs in error to intergjead, and they appealed.
1. The sixty-first section of the act concerning attachments, among other things, gives the circuit court power to prescribe the time of interpleading. It is very reasonable to entrust to courts the construction and interpretation of their own rules. It should be a flagrant case that would justify the interference of an appellate tribunal in such matters. The inferior- courts must know best the purposes and extent of their own rules. Certainly there was no error in construing the rule in relation to interpleaders as extending to “ effects and credits,” as well as to u property.” The rule was obviously designed to cover all cases of interpleader. Had the court permitted the plaintiffs in error to interplead, at the time they made application for that purpose, this court would not have interfered with such an exercise of discretion. But as the application was delayed until a long time after the period prescribed by rule, and as no cause was shown for such delay, we cannot say that the court erred in denying the application. The rights of a party failing to interplead are not compromised by such omission. The ordinary course of proceeding is still open to him.
The other judges concurring, the judgment will be affirmed.